 Case 1:20-cv-01449-LPS Document 21 Filed 09/10/21 Page 1 of 2 PageID #: 782




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

 EMERSON QUIET KOOL CO. LTD. and                    )
 HOME EASY LTD.,                                    )
                                                    )
                  Plaintiffs,                       )
                                                    )
    v.                                              )    C.A. No. 20-1449-LPS-JLH
                                                    )
 EMERSON ELECTRIC CO.,                              )
                                                    )
                  Defendant.                        )

                      STIPULATION AND ORDER TO EXTEND TIME

         Whereas, pursuant to the request of Plaintiffs Emerson Quiet Kool Co. Ltd. and Home Easy

Ltd. (“Plaintiffs”), the parties have previously stipulated to extend the deadline for Plaintiffs to file

an amended complaint from July 27, 2021 to August 27, 2021 (D.I. 19) and from August 27, 2021

to September 10, 2021 (D.I. 20);

         Whereas Plaintiffs represented to Defendant Emerson Electric Co. on September 9, 2021

that Plaintiffs’ counsel, Shaw Keller LLP, intends to withdraw as counsel for Plaintiffs, and

Plaintiffs seek an additional 60 days to retain replacement counsel and file an amended complaint;

         The parties hereby stipulate and agree, subject to the approval of the Court, that the

deadline for Plaintiffs Emerson Quiet Kool Co. Ltd. and Home Easy Ltd. to file an amended

complaint is extended by 60 days to November 9, 2021.
Case 1:20-cv-01449-LPS Document 21 Filed 09/10/21 Page 2 of 2 PageID #: 783




/s/ Andrew E. Russell                        /s/ Adam W. Poff
Karen E. Keller (No. 4489)                   Adam W. Poff (No. 3990)
Andrew E. Russell (No. 5382)                 Robert M. Vrana (No. 5666)
SHAW KELLER LLP                              YOUNG CONAWAY STARGATT
I.M. Pei Building                            & TAYLOR LLP
1105 North Market Street, 12th Floor         Rodney Square, 1000 North King Street
Wilmington, DE 19801                         Wilmington, DE 19801
(302) 298-0700                               (302) 571-6642
kkeller@shawkeller.com                       apoff@ycst.com
arussell@shawkeller.com                      rvrana@ycst.com
Attorneys for Plaintiffs                     Attorneys for Defendant

Dated: September 10, 2021


             IT IS SO ORDERED this _______ day of ________, 2021.



                                             ____________________________
                                             United States District Court Judge




                                         2
